NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM HENRY CLAPP,                            No. 20-15116

                Plaintiff-Appellant,            D.C. No. 3:18-cv-07269-LB

 v.
                                                MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO,

                Defendant-Appellee,

and

CHRISTIANA DANIELL MENDOZA; et
al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                            Submitted April 20, 2021***


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      William Henry Clapp appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging claims arising out of two arrests.

We review de novo a district court’s dismissal under Federal Rule of Civil

Procedure 12(b)(6). Puri v. Khalsa, 844 F.3d 1152, 1157 (9th Cir. 2017). We

affirm.

      The district court properly dismissed Clapp’s federal claims because Clapp

failed to allege facts sufficient to show that he suffered a constitutional violation as

a result of an official policy or custom. See Castro v. County of Los Angeles, 833

F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing requirements to establish

municipal liability); Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1995) (“Proof of

random acts or isolated events is insufficient to establish custom.”); see also Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief). To the extent Clapp intended to allege a failure-to-train

claim, dismissal was proper because Clapp failed to allege facts sufficient to show

that the defendant City and County of San Francisco failed to train its officers

properly and that the failure to train caused a deprivation of his rights. See Galen

v. County of Los Angeles, 477 F.3d 652, 667 (9th Cir. 2007) (discussing

requirements to establish failure-to-train claim).


                                           2                                     20-15116
      The district court properly dismissed Clapp’s state law claims because Clapp

failed to allege facts sufficient to show that he complied with, or was excused

from, the claim presentment requirement of the California Government Claims

Act. See Cal. Gov’t Code § 911.2; State v. Superior Ct., 90 P.3d 116, 122 (Cal.

2004) (plaintiff must allege facts demonstrating or excusing compliance with the

claim presentation requirement; otherwise, complaint is subject to general

demurrer).

      The district court did not abuse its discretion in denying Clapp leave to file

an eighth amended complaint after explaining the deficiencies in his prior

complaints and giving Clapp a prior opportunity to amend. See Gonzalez v.

Planned Parenthood of L.A., 759 F.3d 1112, 1114, 1116 (9th Cir. 2014) (setting

forth standard of review and explaining that a “district court’s discretion in

denying amendment is particularly broad when it has previously given leave to

amend” (citation and internal quotation marks omitted)).

      We reject as unsupported by the record Clapp’s contention that the district

court was biased against him.

      Clapp’s motions for extensions of time to file his reply brief (Docket Entry

Nos. 28 & 29) are denied as moot because Clapp timely filed his reply brief.

      AFFIRMED.




                                          3                                      20-15116